Exhibit 10.3

 

EXECUTION COPY

 

 

PMT ISSUER TRUST - FMSR,
as Issuer

 

and

 

CITIBANK, N.A.,
as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary

 

and

 

PENNYMAC CORP.
as Administrator and as Servicer

 

and

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,

as Administrative Agent

 

and consented to by

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Noteholder

and

CITIBANK, N.A.,

as Noteholder

__________

AMENDMENT NO. 1
Dated as of June 29, 2018

to the

SERIES 2017-VF1 INDENTURE SUPPLEMENT
Dated as of December 20, 2017

__________

PMT ISSUER TRUST - FMSR

MSR COLLATERALIZED NOTES,
SERIES 2017-VF1

 

 

 

60958.000211 EMF_US 69317947v8

--------------------------------------------------------------------------------

 

AMENDMENT NO. 1 TO SERIES 2017-VF1 INDENTURE SUPPLEMENT

 

This Amendment No. 1 to the Series 2017-VF1 Indenture Supplement (this
“Amendment”) is dated as of June 29, 2018, by and among PMT ISSUER TRUST - FMSR,
as issuer (the “Issuer”), CITIBANK, N.A. (“Citibank”), as indenture trustee (the
“Indenture Trustee”), PENNYMAC CORP., as administrator (in such capacity, the
“Administrator”) and as servicer (in such capacity, the “Servicer”), and CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as administrative agent (the
“Administrative Agent”), and is consented to by CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH (“CSCIB”) and CITIBANK, N.A. (“Citi”), together, the noteholders of 100%
of Outstanding Notes (the “Noteholders”).

RECITALS

WHEREAS, the Issuer, the Indenture Trustee, the Administrator, the Servicer and
the Administrative Agent are parties to that certain Indenture, dated as of
December 20, 2017 (as amended by Amendment No. 1 to the Base Indenture, dated as
of April 25, 2018, and as amended, restated, supplemented or otherwise modified
from time to time, the “Base Indenture”), the provisions of which are
incorporated, as modified by that certain Series 2017-VF1 Indenture Supplement,
dated as of December 20, 2017 (as amended, restated, supplement or otherwise
modified from time to time, the “VFN Indenture Supplement”, and together with
the Base Indenture, the “Indenture”), among the Issuer, Citibank, the Servicer,
the Administrator and the Administrative Agent.  Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Indenture;

 

WHEREAS, the Issuer, the Indenture Trustee, the Administrator, the Servicer, the
Administrative Agent and the Noteholders have agreed, subject to the terms and
conditions of this Amendment, that the VFN Indenture Supplement be amended to
reflect certain agreed upon revisions to the terms of the VFN Indenture
Supplement;  

WHEREAS, pursuant to Section 12.2 of the Base Indenture, the Issuer, the
Indenture Trustee, the Administrator, the Servicer and the Administrative Agent,
with prior notice to each Note Rating Agency and the consent of the Majority
Noteholders of each Series materially and adversely affected by such amendment,
by Act of said Noteholders delivered to the Issuer, the Administrator, the
Servicer, the Administrative Agent and the Indenture Trustee, upon delivery of
an Issuer Tax Opinion (unless the Noteholders unanimously consent to waive such
opinion), for the purpose of adding any provisions to, or changing in any manner
or eliminating any of the provisions of, any Indenture Supplement;

 

WHEREAS, pursuant to Section 12.3 of the Base Indenture, in executing or
accepting the additional trusts created by any amendment or Indenture Supplement
of the Base Indenture permitted by Article XII or the modifications thereby of
the trusts created by the Base Indenture, the Indenture Trustee will be entitled
to receive, and (subject to Section 11.1 of the Base Indenture) will be fully
protected in relying upon, an Opinion of Counsel stating that the execution of
such amendment or Indenture Supplement is authorized and permitted by the Base
Indenture and that all conditions precedent thereto have been satisfied (the
“Authorization Opinion”); provided, that no such Authorization Opinion shall be
required in connection with

1

--------------------------------------------------------------------------------

 

any amendment or Indenture Supplement consented to by all Noteholders if all of
the Noteholders have directed the Indenture Trustee in writing to execute such
amendment or Indenture Supplement;

WHEREAS, there is currently one Outstanding Series of Notes, the Series 2017-VF1
Note (the “Series 2017-VF1 Note”), which was issued to PennyMac Corp. (“PMC”)
pursuant to the terms of the VFN Indenture Supplement, and which was purchased
by CSCIB and Citi under the Amended and Restated Master Repurchase Agreement,
dated as of June 29, 2018, by and among the Administrative Agent, CSCIB, as
buyer, Citi, as buyer, and PMC, as seller (the “VF1 Repurchase Agreement”),
pursuant to which PMC sold all of rights, title and interest in the Series
2017-VF1 Note to CSCIB and Citi;

WHEREAS, pursuant to the VFN Indenture Supplement, with respect to the Series
2017-VF1 Note, any Action provided by the Base Indenture or the VFN Indenture
Supplement to be given or taken by a Noteholder shall be taken by the VFN Repo
Buyer, as buyer of the Series 2017-VF1 Note under the VF1 Repurchase Agreement;

WHEREAS, pursuant to Section 11 of the VFN Indenture Supplement, the parties
hereto may enter into an amendment to supplement, amend or revise any term or
provision of the VFN Indenture Supplement pursuant to the terms and provisions
of Section 12.2 of the Base Indenture with the consent of the Noteholders of
100% of the Outstanding Notes; and

WHEREAS, as of the date hereof, the Series 2017-VF1 Note is not rated by any
Note Rating Agency.

NOW, THEREFORE, the Issuer, Indenture Trustee, the Administrator, the Servicer
and the Administrative Agent hereby agree, in consideration of the amendments,
agreements and other provisions herein contained and of certain other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, that the VFN Indenture Supplement is hereby
amended as follows:  

 

Section 1.Amendment to the VFN Indenture Supplement

(a)The VFN Indenture Supplement is hereby amended by deleting the definitions of
“Margin” and “VFN Repo Buyer” from Section 2 thereof in their entirety and
replacing them with the following:

“Margin” means, for the Series 2017-VF1 Notes, 2.50% per annum.

“VFN Repo Buyer” means each of Credit Suisse First Boston Mortgage Capital LLC,
Citibank, N.A. and the buyers named under the VF1 Repurchase Agreement from time
to time, and each of their permitted successors and assigns.

2

--------------------------------------------------------------------------------

 

(b)The VFN Indenture Supplement is hereby amended by deleting Section 6(d)
thereof in its entirety and replacing it with the following:

(d)The parties hereto acknowledge that the Series 2017-VF1 Note will be financed
by the VFN Repo Buyer under the Series 2017-VF1 Repurchase Agreement, pursuant
to which PMC will sell all its rights, title and interest in the Series 2017-VF1
Note to the VFN Repo Buyer.  The parties hereto acknowledge that with respect to
the Series 2017-VF1 Note, any Action provided by the Base Indenture or this
Indenture Supplement to be given or taken by a Noteholder shall be taken by the
VFN Repo Buyer, as the buyer of the Series 2017-VF1 Note under the Series
2017-VF1 Repurchase Agreement.  Subject to the foregoing, the Administrative
Agent and the Issuer further confirm that the Series 2017-VF1 Note issued on the
Issuance Date pursuant to this Indenture Supplement shall be issued in the name
of “Credit Suisse First Boston Mortgage Capital LLC, solely in its capacity as
Administrative Agent on behalf of Credit Suisse AG, Cayman Islands Branch, as
VFN Repo Buyer, and Citibank, N.A., as VFN Repo Buyer”.  The Issuer and the
Administrative Agent hereby direct the Indenture Trustee to issue the Series
2017-VF1 Note in the name of “Credit Suisse First Boston Mortgage Capital LLC,
solely in its capacity as Administrative Agent on behalf of Credit Suisse AG,
Cayman Islands Branch, as VFN Repo Buyer, and Citibank, N.A., as VFN Repo
Buyer”.  

Section 2.Replacement of Series 2017-VF1 Note.  The parties hereto acknowledge
that the Series 2017-VF1 Note No. 1, dated as of December 20, 2017 with a
Maximum VFN Principal Balance of $1,000,000,000 is deemed cancelled and no
longer outstanding and is replaced with No. 2, to be dated as of the date hereof
with a Maximum VFN Principal Balance of $1,000,000,000.

Section 3.No Note Rating Agency.  As of the date hereof and prior to the
execution of this Amendment, there are no Classes or Series of Outstanding Notes
rated by any Note Rating Agency.

Section 4.Conditions to Effectiveness of this Amendment.  This Amendment shall
become effective upon satisfaction of the following conditions (the “Amendment
Effective Date”):

 

(a)

the execution and delivery of this Amendment by all parties hereto; and

 

(b)

the delivery of the Issuer Tax Opinion.

Section 5.Consent, Acknowledgment and Waiver.  By execution of this Amendment,
each of CSCIB and Citi, in its capacity as Noteholder of the Outstanding Notes,
hereby consents to this Amendment.  The Noteholders certify that together, they
are the sole Noteholders of the Series 2017-VF1 Note with the right to instruct
the Indenture Trustee.  In addition, each Noteholder certifies as to itself that
(i) it is authorized to execute and deliver this consent and such power has not
been granted or assigned to any other person, (ii) the Person executing this
Indenture Supplement on behalf of such Noteholder is duly authorized to do so,
(iii) the Indenture Trustee may conclusively rely upon such consent and
certifications, (iv) the

3

--------------------------------------------------------------------------------

 

execution by each Noteholder of this Amendment should be considered an “Act” by
Noteholders pursuant to Section 1.5 of the Base Indenture, and (v) it
acknowledges and agrees that the amendments effected by this Amendment shall
become effective on the Amendment Effective Date.  The Noteholders further
hereby instruct the Indenture Trustee to execute this Amendment, thereby waiving
the requirement for the delivery of the authorization opinion pursuant to
Section 12.3 of the Base Indenture.

Section 6.Representations and Warranties.  The Issuer hereby represents and
warrants to the Indenture Trustee, the Administrative Agent and the Noteholders
that as of the date hereof it is in compliance with all the terms and provisions
set forth in the Indenture on its part to be observed or performed remains bound
by the terms thereof, and that no Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 9.1 of the Base Indenture.

Section 7.Limited Effect.  Except as expressly amended and modified by this
Amendment, the Indenture shall continue to be, and shall remain, in full force
and effect in accordance with its terms and the execution of this Amendment.

Section 8.No Recourse.  It is expressly understood and agreed by the parties
hereto that (a) this Amendment is executed and delivered by Wilmington Savings
Fund Society, FSB (“WSFS”), not individually or personally but solely as Owner
Trustee of the Issuer under the Trust Agreement, in the exercise of the powers
and authority conferred and vested in it, (b) each of the representations,
warranties, undertakings and agreements herein made on the part of the Issuer is
made and intended not as personal representations, warranties, undertakings and
agreements by WSFS but is made and intended for the purpose of binding only the
Issuer, (c) nothing herein contained shall be construed as creating any
liability on WSFS, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto, (d) WSFS has made no investigation as to the accuracy
or completeness of any representations or warranties made by the Issuer in this
Amendment and (e) under no circumstances shall WSFS be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Amendment or any other related documents.

Section 9.Successors and Assigns.  This Amendment shall be binding upon the
parties hereto and their respective successors and assigns.

Section 10.GOVERNING LAW.  THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AMENDMENT, THE
RELATIONSHIP OF THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF
THE RIGHTS AND DUTIES OF THE PARTIES HERETO WILL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICT OF LAW PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

4

--------------------------------------------------------------------------------

 

Section 11.Counterparts.  The Amendment may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page by
facsimile or other electronic means shall be effective as delivery of a manually
executed counterpart of this Amendment.

Section 12.Entire Agreement.  The Indenture, as amended by this Amendment,
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof, and fully supersedes any prior or contemporaneous
agreements relating to such subject matter.  

Section 13.Recitals.  The recitals and statements contained in this Amendment
shall be taken as the statements of the Issuer, and the Indenture Trustee does
not assume any responsibility for their correctness.  The Indenture Trustee does
not make any representation as to the validity or sufficiency of this Amendment
(except as may be made with respect to the validity of its own obligations
hereunder.)  In entering into this Amendment, the Indenture Trustee shall be
entitled to the benefit of every provision of the Indenture relating to the
conduct of, or affecting the liability of or affording protection to it.

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

 

PMT ISSUER TRUST – FMSR, as Issuer

 

 

 

By: Wilmington Savings Fund Society, FSB, not in its individual capacity but
solely as Owner Trustee

 

 

 

By:

/s/ Jeffrey R. Everhart

 

Name:

Jeffrey R. Everhart

 

Title:

Vice President




[PMT ISSUER TRUST - FMSR Amendment No. 1  to Series 2017-VF1 Indenture
Supplement]

--------------------------------------------------------------------------------

 

 

 

PENNYMAC CORP., as Servicer and as Administrator

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Managing Director, Treasurer

 




[PMT ISSUER TRUST - FMSR Amendment No. 1  to Series 2017-VF1 Indenture
Supplement]

--------------------------------------------------------------------------------

 

 

 

CITIBANK, N.A., as Indenture Trustee, and not in its individual capacity

 

 

 

 

By:

/s/ Valerie Delgado

 

Name:

Valerie Delgado

 

Title:

Senior Trust Officer

 




[PMT ISSUER TRUST - FMSR Amendment No. 1  to Series 2017-VF1 Indenture
Supplement]

--------------------------------------------------------------------------------

 

 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Administrative Agent

 

 

 

 

By:

/s/ Dominic Obaditch

 

Name:

Dominic Obaditch

 

Title:

Vice President

 




[PMT ISSUER TRUST - FMSR Amendment No. 1  to Series 2017-VF1 Indenture
Supplement]

--------------------------------------------------------------------------------

 

 

 

CONSENTED TO BY:

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Noteholder of the Series 2017-VF1
Variable Funding Note

 

 

 

 

By:

/s/ Dominic Obaditch

 

Name:

Dominic Obaditch

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Kwaw de Graft-Johnson

 

Name:

Kwaw de Graft-Johnson

 

Title:

Authorized Signatory

 






[PMT ISSUER TRUST - FMSR Amendment No. 1  to Series 2017-VF1 Indenture
Supplement]

--------------------------------------------------------------------------------

 

 

CONSENTED TO BY:

 

 

 

CITIBANK, N.A., as Noteholder of the Series 2017-VF1 Variable Funding Note

 

 

 

 

By:

/s/ Susan Mills

 

Name:

Susan Mills

 

Title:

Vice President Citibank, N.A.

 

[PMT ISSUER TRUST - FMSR Amendment No. 1  to Series 2017-VF1 Indenture
Supplement]